 


109 HR 4956 IH: To provide for the mandatory revocation of passports of individuals who are more than $5,000 in arrears in child support payments.
U.S. House of Representatives
2006-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4956 
IN THE HOUSE OF REPRESENTATIVES 
 
March 14, 2006 
Mr. Moran of Kansas (for himself, Mr. Moore of Kansas, Mr. Bachus, Mr. Israel, Mr. Ramstad, Mr. Schiff, Mrs. Emerson, and Ms. Bean) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on International Relations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the mandatory revocation of passports of individuals who are more than $5,000 in arrears in child support payments. 
 
 
1.Mandatory revocation of passports of individuals who are more than $5,000 in arrears in child support paymentsSection 452(k) of the Social Security Act (42 U.S.C. 652(k)) is amended— 
(1)in paragraph (1), by striking , revocation, or limitation and inserting or revocation; and 
(2)in paragraph (2), by striking may revoke, restrict, or limit and inserting shall revoke. 
 
